DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim introduces male fixing elements in the preamble of the claim with regards to a connecting system between a first and second vehicle component.  The claim then recites in step 3) “providing male fixing elements”.  It is unclear if the male fixing elements of step 3 are required to be the same as the male fixing elements of the preamble or just similar male fixing elements.  It is unclear if the recitation in the preamble is an attempt to structurally limit the body of the claim.  As currently written the preamble is not interpreted as structurally limiting the body of the claim.
With regards to claim 12, the claim recites that a ratio of the size of the hole or slot of the fixing element to a circumference of the spherical element is “adapted by adapting the circumference of the spherical element”.  It is unclear what this limitation means.  Is “adapting” being used to mean that the size of the hole or slot is adjustable?  Is the circumference of the spherical element adjustable to “adapt” to a size of the hole or slot?  Is “adapting” being used to just say that the hole or slot size is fixed but is designed to allow the spherical element to attach?  It is unclear what constitutes “adapted by adapting the circumference of the spherical element”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kastell et al. (Pub No 2014/0342119).
With regards to claim 1, Kastell teaches a method of producing a vehicle part (¶ 0002) comprising providing an unfinished part dimensioned to produce the vehicle part (¶ 0098, providing a blank) and reshaping the unfinished part according to the geometry of the desired vehicle component (¶ 0099, 0144).  Kastell teaches providing male fixing elements which engage female fixing elements on the vehicle for mounting (¶ 0005-0006) which are joined by means of adhesives to the substrate (¶ 0052).  With regards to the preamble of the claim referring to “for a first vehicle component of a connecting system, which is fixed to a second vehicle component via a detachable clip connection, wherein the first vehicle component has a male fixing element, and the second vehicle component has a female fixing element and, to connect the first vehicle component to the second vehicle component, the male fixing element is plugged into the female fixing element and is latched”, this limitation is present in the preamble of the claim.  As discussed in the MPEP section 2111.02, preamble statements reciting structure of the claimed invention must be treated as a claim limitation.  The claimed invention is a method for manufacturing a vehicle replacement part, and the preamble does not recite any limitations that structurally limit or define the vehicle replacement part.
With regards to claim 2, Kastell teaches that the reshaping is done using tools that form a desired geometry (¶ 0099, 0144).
With regards to claims 3 and 4, Kastell teaches using an adhesive (¶ 0052).
With regards to claim 8, Kastell teaches using a wood laminate (¶ 0050).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (Pub No 2019/0291333, effectively filed 01/29/2018) in view of Hall (PN 2337239).
With regards to claim 1, Whitehead teaches a method for producing a vehicle part (¶ 0002) such as an after-market fascia part which inherently is a replacement for an existing vehicle OEM part.  Whitehead teaches providing an unfinished 2D blank or plate which has been machined as designed including particular dimensions in order to form the part and reshaping the component on a forming buck in accordance with a desired geometry (¶ 0016-0024).  Whitehead teaches that the part can comprise design considerations for fastener elements (¶ 0004, 0022, 0024), but does not explicitly teach providing male fasteners and joining the male fasteners to the reshaped part.  Regarding the limitation that the part is “in accordance with a geometry of the first vehicle component”, the reference of Whitehead produces a part of specific design using a forming buck to provide an end product of precise fit (¶ 0031) of and explicitly teaches that the process can produce “parts” in the plural (¶ 0038).  The parts produced by Whitehead are an after-market product which inherently is designed to replace some existing OEM part in a vehicle and thus must broadly be “in accordance” with the existing parts geometry, and can produce multiple parts from the same process, each part of which can replace the other as the parts are identical after repeated production and have a precise fit.
Hall teaches that a known means for fastening a finishing panel such as a fascia to an underlying substrate includes the use of male spherical fasteners 
With regards to claim 2, Whitehead teaches that the reshaping is carried out by use of a reshaping tool (forming buck) specifically matched to the desired geometry of a given component to be produced and thus replaceable (Abstract).
With regards to claims 3 and 4, Hall teaches welding the fastening elements as they are made of metal.  Regardless of materials used in carrying out the method of Whitehead in view of Hall it would be obvious to use a similar form of bonding such as plastic welding or other similar known bonding methods to produce the part following the teaching of Hall.
With regards to claims 5 and 6, Whitehead teaches designing and particularly specifying the locations for the fasteners (¶ 0004, 0022, 0024).
With regards to claim 7, Hall teaches using one or more spherical balls (Fig. 1-6).
With regards to claims 10 and 11, Hall teaches using an opposing female slot for the spherical male ball element (Fig. 1-6); however, it is noted that the 
With regards to claim 12, Hall teaches a system in which a spherical element is adapted to enter a corresponding female fixing slot (Fig. 1-6).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (Pub No 2019/0291333, effectively filed 01/29/2018) in view of Hall (PN 2337239) as applied to claim 1 above, and further in view of Morden et al. (PN 8782878).
With regards to claim 9, Whitehead in view of Hall as applied to claim 1 above teaches a method of forming a substrate into a desired shape and attaching fastening elements; however, Whitehead and Hall do not teach that the provision of joining the fastening elements is carried out automatically by a robot.
As discussed in Morden it was generally known in the art at the time the invention was effectively filed to utilize an automatic robotic system for attaching fastening elements to a shaped substrate (Abstract, Fig. 1-14).  The automation of which improves efficiency, can take place in an isolated environment (col 15 ln 21-67) and constitutes automation of an otherwise manual activity presenting a case of prima facie obviousness and a reasonable expectation of success and as such would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742